Douglas, J.,
dissenting. I respectfully dissent. The majority quite properly cites State, ex rel. Pressley, v. Indus. Comm. (1967), 11 Ohio St. 2d 141, 40 O.O. 2d 141, 228 N.E. 2d 631, for the proposition that a writ of mandamus will not issue from this court when a relator has a plain and adequate remedy at law. Implicit in that rule is that the available remedy must be “adequate.” In State, ex rel. Liberty Mills, Inc., v. Locker (1986), 22 Ohio St. 3d 102, 104, 22 OBR 136, 137-138, 488 N.E. 2d 883, 885-886, we said that “[f]or a remedy at law to be adequate, the remedy should be complete in its nature, beneficial and speedy. State, ex rel. Merydith Constr. Co., v. Dean (1916), 95 Ohio St. 108, 123. The question is whether the remedy is adequate under the circumstances. State, ex rel. Butler, v. Demis (1981), 66 Ohio St. 2d 123, 124 [20 O.O. 3d 121].”
The levies involved in this case are emergency levies. Today’s majority decision only decides this case on procedural grounds. There is no indication as to whether relators are ultimately entitled to the relief they seek. While this may be the preferable method to decide matters seeking extraordinary writs, in this case the funds sought by relators were granted by passage of an “emergency” levy and if relators are entitled to the funds, they need to know this now so that proper budgetary planning can take place. A favorable decision two or three years down the road will be of little or no help to relators who now must cut their budgets to meet what they contend will be a shortfall in revenue.
Accordingly, since I think all parties here are entitled to a decision by this court on the merits and further because I find relators’ remedy at law not to be adequate, I respectfully dissent.